Exhibit 10.8

 

David M. Cordani

President and CEO

 

 

 

[g86381kui001.gif]

January 30, 2017

 

 

Christopher J. Hocevar

 

Routing W2SLT

900 Cottage Grove Road

Bloomfield, CT  06152

Telephone  860.226.7482

Facsimile  860.226.3099

 

Dear Chris:

 

I am pleased to confirm your new compensation package as you assume the position
of President, Strategy, Segments and Solutions to be effective upon assumption
of your new responsibilities.

 

§                  Base Salary – will increase to a pre-tax annualized rate of
$550,000.  This amount will be reviewed annually based on your performance and
pay position relative to the competitive market.

 

§                  Annual Incentive – your annual target will increase to
$500,000 for the 2017 performance year.  As you are aware, annual incentive is
typically paid in the first quarter of the year following the performance period
and is not considered earned until the date paid.

 

§                  Long-Term Incentive – your annual long-term opportunity  will
become $1,250,000 and will continue to consist of the following two components:

 

–                 Stock Options – grants are typically awarded in the first
quarter each year and may vary from 0 to 200% of target based on individual
performance and potential.  Options typically vest over a 3 year period and
expire no later than 10 years after grant.  The 2017 annual target is $625,000.

 

–                 Strategic Performance Shares (SPS) – grants are typically
awarded in the first quarter of each year and may vary from 0 to 200% of target
based on individual performance and potential.  SPS awards are typically paid or
vested three years after the beginning of the performance period.  Awards are
not considered earned until the date paid or vested.  The 2017 annual target is
$625,000.

 

§                  Stock Ownership Guidelines – To align management and
shareholder interests Cigna executives are subject to stock ownership
guidelines. The stock ownership guideline for your position as an Executive
Officer will become 3 times your new base salary.

 

NEW TOTAL ANNUAL COMPENSATION OPPORTUNITY:

 

$2,300,000

 

The changes above have no impact on previously awarded bonuses, stock options or
SPS grants.  The compensation program elements – annual incentive, stock options
and strategic performance shares are those of our current program and may be
subject to modification or enhancement by the Board of Directors.  As an
executive of the company, your compensation will be subject to any future
program changes.

 

Chris, I look forward to continuing to partner with you.

 

 

Sincerely,

 

 

David M. Cordani

 

 

 

 

cc:

K. Gorodetzer

 

 

J. Murabito

 

 

--------------------------------------------------------------------------------